DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 19 objected to because of the following informalities: Claim 19 is recited as an independent claim while simultaneously reciting language that is dependent on claim 10. An independent recitation of claim limitations is necessary. Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 10, 11 & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over MICHAELY et al. (U.S. Pub 2018/0181381) hereinafter Mich, in view of Li et al. (U.S. Pub 2021/0191741) hereinafter Li.

As per Claim 1, Mich teaches A device for intelligent interaction, comprising a touch-sensitive display, and a processor coupled to the touch-sensitive display and configured to: display a window on the touch-sensitive display, wherein the window is a first-level menu; (Fig. 2A, ¶24, ¶45-47 wherien a first user interface 200 may be displayed on the display 112 and/or the display interface 124 may form a touch-sensitive display that may detect touch inputs, and may include the application installation request window 168 which includes an install 202 button)
 display a second-level menu of the window upon receiving a media file transfer message from a network side, wherein the second-level menu comprises a cancel icon that is configured to stop downloading a media file or stop pushing a downloaded media file; and (Fig. 2A, Fig. 1B, Fig. 2F, ¶51 wherein a user interface 250 may display, within the application installation request window 168, wherien the application program installer 110 may be configured to detect or otherwise determine, upon a selection of the install 202 button in FIG. 2A, that the framework 132 used as part of the installation of the application program package 164 is not present or stored at the electronic device 100. Accordingly, the application program installer 110 may be configured to locate the framework 132 based on the extraction of the subset of package information 152 and acquire the framework 132 from the second server 134 wherein a framework acquisition progress bar 254 representing a status of a level of completion of downloading the framework 132 may be displayed along with a cancel 256 button)
stop downloading the media file or stop pushing the downloaded media file in response to a user triggering the cancel icon through the touch-sensitive display. (Fig. 2F, ¶51 wherein a cancel 256 button that may be selected in the event the user desires to halt the acquisition of the framework 132 and terminate the installation of the application program package 164)
However, Mich does not explicitly teach display an on-top floating window 
Li teaches display an on-top floating window on the touch-sensitive display; (Fig, 5, ¶66 wherein when the trigger event that meets the preset condition occurs in the application running in the manner of the free window Freeform such as touch gesture in the display area, popping up a floating window loaded with a window switching selection interface)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize the teaching of window switching method of Li with the teaching of application program package of Mich because Li teaches a floating window loaded with a window switching selection interface 5 pops up, prompting the user to confirm whether the free window Freeform needs to be switched to a full-screen display window. When the full-screen display instruction triggered by the user clicking a confirmation control 51 in the window switching selection interface 5 is received, the free window Freeform is switched to the full-screen display window. When a cancel switch instruction triggered by the user clicking a cancel control 52 in the window switching selection interface 5 is received, the display size of the free window Freeform is kept, and the free window Freeform is not switched to the full-screen display window. In this way, the free window Freeform may not be mistakenly switched to a full-screen display window. (¶68)

As per Claim 2, the rejection of claim 1 is hereby incorporated by reference;  Mich as modified further teaches wherein the processor is further configured to display the second-level menu of the on-top floating window in response to the user triggering the on-top floating window. (Fig, 5, ¶66 wherein when the trigger event that meets the preset condition occurs in the application running in the manner of the free window Freeform such as touch gesture in the display area, popping up a floating window loaded with a window switching selection interface; as taught by Li; Fig. 1A, Fig. 1B, Fig. 2F, ¶51 wherien upon a selection of the install 202 button, the application program installer 110 may be configured to locate the framework 132 based on the extraction of the subset of package information 152 and acquire the framework 132 from the second server 134 wherein a framework acquisition progress bar 254 representing a status of a level of completion of downloading; as taught by Mich. Examiner interprets Li teaching a floating window triggered and Mich teaches a second window triggered by the download request)

As per Claim 10 is similar in scope to Claim 1; therefore, Claim 10 is rejected under the same rationale as Claim 1.

As per Claim 11, the rejection of claim 10 is hereby incorporated by reference; Mich as modified further teaches further comprising: detecting a triggering operation on the on-top floating window by the user; and 17PAR2110792US PX2022233JZCN-USdisplaying the second-level menu of the on-top floating window in response to detecting the triggering operation on the on-top floating window by the user. (Fig, 5, ¶68 wherein  When the full-screen display instruction triggered by the user clicking a confirmation control 51 in the floating window switching selection interface 5 is received, the as taught by Li; Fig. 1A, Fig. 1B, Fig. 2F, ¶51 wherien upon a selection of the install 202 button, the application program installer 110 may be configured to locate the framework 132 based on the extraction of the subset of package information 152 and acquire the framework 132 from the second server 134 wherein a framework acquisition progress bar 254 representing a status of a level of completion of downloading; as taught by Mich. Examiner interprets Li teaching a floating window triggered and Mich teaches a second window triggered by the download request)

As per Claim 19, the rejection of claim 10 is hereby incorporated by reference; Mich as modified further teaches A non-transitory computer-readable storage medium having a computer executable program stored therein, wherein the computer executable program, when executed by a processor, causes the processor to perform the method according to claim 10. (¶99 wherein the steps and/or actions of a method or algorithm described in connection with the implementations disclosed herein may be embodied directly in hardware, in a software module executed by a processor, or in a combination of the two. A software module may reside in RAM memory, flash memory, ROM memory, EPROM memory, EEPROM memory, registers, a hard disk, a removable disk, a CD-ROM, or any other form of storage medium known in the art. An exemplary storage medium may be coupled to the processor, such that the processor can read information from, and write information to, the storage medium; as taught by Mich)

Claims 3 & 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mich in view of Li, as applied to claims 2 & 11 above, and further in view of ZENTNER et al. (U.S. Pub 2015/0031324) hereinafter Zen.

As per Claim 3, the rejection of claim 1 is hereby incorporated by reference; Mich as modified previously taught the second-level menu, the cancel icon and the on-top floating window. However, Mich as modified does not explicitly teach wherein the second-level menu further comprises a hide icon, and the processor is further configured to display the hide icon while the cancel icon is displayed in the second-level menu of the on-top floating window, and to hide the second-level menu or hide the on-top floating window in response to the user triggering the hide icon.
Zen teaches wherein the second-level menu further comprises a hide icon, and the processor is further configured to display the hide icon while the cancel icon is displayed in the second-level menu of the on-top floating window, and to hide the second-level menu or hide the on-top floating window in response to the user triggering the hide icon. (Fig. 70, Fig. 71 a call/message taker can interact with citizen #1 (33) by entering responses in white space 830 and selecting the send button 840, periodically selecting the hide button 850 if required to perform another task, and selecting the end button after eliciting the necessary information. Examiner interprets the end button to be analogous to a cancel button)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize  the teaching of providing context-aware linkage between emergency sms and public safety of Zen with the teaching of application program package of Mich as modified because Zen teaches SMS with the ability to transfer, conference or park an SMS message which provides superior  technology for public safety incident origination. (¶3)

.

Claims 4, 5, 7, 9, 16 & 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mich in view of Li, as applied to claims 1 & 10 above, and further in view of YING (U.S. Pub 2017/0372678) hereinafter Ying.

As per Claim 4, the rejection of claim 1 is hereby incorporated by reference;  Mich as modified previously taught the on-top floating window and the touch-sensitive display. However, Mich as modified does not explicitly teach wherein the processor is further configured to display the on-top floating window in a second size at a second position of the touch-sensitive display.
Ying teaches wherein the processor is further configured to display the on-top floating window in a second size at a second position of the touch-sensitive display. (Fig. 2B, Fig. 3B, ¶64, ¶104 wherein A floating window 21 is displayed on a screen 20 of a terminal device. A finger of a user selects the floating window 21, and triggers a sliding operation signal that is along a target direction. The finger of the user moves from a location A to a location B wherien the floating window 31 is zoomed in is used as an example, two fingers of a user slide outward along opposite directions for a distance. In the sliding process, the floating window 31 is gradually zoomed in)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize  the teaching of floating window processing method of Ying with the teaching of application program package of Mich as modified because Ying teaches A floating window processing method and apparatus is disclosed. The method includes: displaying 

As per Claim 5, the rejection of claim 4 is hereby incorporated by reference; Mich as modified further teaches wherein the processor is further configured to display the on-top floating window in a first size at a first position of the touch-sensitive display, before displaying the on-top floating window in the second size at the second position of the touch-sensitive display. (Fig. 2B, Fig. 3B, ¶64, ¶104, ¶169 wherein A floating window 21 is displayed on a screen 20 of a terminal device. A finger of a user selects the floating window 21, and triggers a sliding operation signal that is along a target direction. The finger of the user moves from a location A to a location B wherien the floating window 31 is zoomed in is used as an example, two fingers of a user slide outward along opposite directions for a distance. In the sliding process, the floating window 31 is gradually zoomed in; as taught by Ying. Examiner points to Fig. 2B and 3B for the appearance of a first size and a first position before second size and a second position)

As per Claim 7, the rejection of claim 4 is hereby incorporated by reference; Mich as modified further teaches wherein the processor is further configured to display prompt information in the on-top floating window in response to the media file being in a downloading state, wherein the prompt information comprises at least one of a file type of the media file, a download progress, a user identification of a pushing user, or network information during download. (Fig. 2A, Fig. 1B, Fig. 2F, ¶51 wherein a user interface 250 may display, within the application installation request window 168, wherien the application program installer 110 may be configured to detect or otherwise determine, upon a selection of the install 202 button in FIG. 2A, that the framework 132 used as part of the installation of the application program package 164 is not present or stored at the electronic device 100. Accordingly, the application program installer 110 may be configured to locate the framework 132 based on the extraction of the subset of package information 152 and acquire the framework 132 from the second server 134 wherein a framework acquisition progress bar 254 representing a status of a level of completion of downloading the framework 132; as taught by Mich)
after the on-top floating window in the second size is displayed at the second position of the touch-sensitive display, and (¶64,¶67, ¶71, ¶104,¶105, 107, ¶109 wherein Determine whether the sliding speed is greater than a preset speed threshold. If the sliding speed is greater than the preset speed threshold, step 207 is performed. If the sliding speed is not greater than the preset speed threshold, the procedure ends wherien Control, according to the sliding speed and a target acceleration at the time point when the operation signal disappears, the floating window to perform a decelerated rectilinear motion along the sliding direction that is at the time point when the operation signal disappears wherien When it is detected that the zoom operation signal (that is, the first moving operation signal and the second moving operation signal) disappears, determine whether the display size of the floating window is greater than a maximum display size. If the display size of the floating window is greater than the maximum display size, step 308 is performed Regulating the display size of the floating window to the maximum display size. If the display size of the floating window is not greater than the maximum display size, step 309 is performed Detecting whether the floating window is fully displayed in a target as taught by Ying)

As per Claim 9, the rejection of claim 5 is hereby incorporated by reference; Mich as modified further teaches wherein the processor is further configured to push the downloaded media file on the touch-sensitive display for display (¶29 wherein he electronic device 100 may display, within display interface 124, an application window 116 associated with a particular (installed) application program providing access to an application program package 164 residing or stored at the first server 130; as taught by Mich)
in response to the user performing no operation on the cancel icon; and (Fig. 2F, ¶51 wherein a cancel 256 button that may be selected in the event the user desires to halt the acquisition of the framework 132 and terminate the installation of the application program package 164; as taught by Mich; Examiner interprets the display of an installed application as an indication that no operation was performed on the cancel icon)
to shift the on-top floating window in the second size displayed at the second position to the first position for display in the first size. (Fig. 2B, Fig. 3B, ¶64, ¶104, ¶169 wherein A floating window 21 is displayed on a screen 20 of a terminal device. A finger of a user selects the floating window 21, and triggers a sliding operation signal that is along a target direction. The finger of the user moves from a location A to a location B wherien the floating window 31 is zoomed in is used as an example, two fingers of a user slide outward along opposite directions for a distance. In the sliding process, the floating window 31 is gradually zoomed in; as taught by Ying. Examiner points to Fig. 2B and 3B for the appearance of a first size and a first position before second size and a second position; as taught by Ying)

Claim 13 is similar in scope to Claim 4; therefore, Claim 13 is rejected under the same rationale as Claim 4.

Claim 14 is similar in scope to Claim 5; therefore, Claim 14 is rejected under the same rationale as Claim 5.

Claim 16 is similar in scope to Claim 7; therefore, Claim 16 is rejected under the same rationale as Claim 7.

Claim 18 is similar in scope to Claim 9; therefore, Claim 18 is rejected under the same rationale as Claim 9.

Claims 6 & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mich in view of Li in view of Ying, as applied to claims 5 & 14 above, and further in view of Kim (U.S. Pub 2010/0277635).

As per Claim 6, the rejection of claim 5 is hereby incorporated by reference; Mich as modified previously taught the cancel icon and media file transfer message. Mich as modified further teaches wherein the processor is further configured to shift the on-top floating window at the first position to the second position and display the on-top floating window in the second size wherein the first position is different from the second position, and the first size is smaller than the second size. (Fig. 2B, Fig. 3B, ¶64, ¶104, ¶169 wherein A floating window 21 is displayed on a screen 20 of a terminal device. A finger of a user selects the floating window 21, and triggers a sliding operation signal that is along a target direction. The finger of the user moves from a location A to a location B wherien the floating window 31 is zoomed in is used as an example, two fingers of a user slide outward along opposite directions for a distance. In the sliding process, the floating window 31 is gradually zoomed in; as taught by Ying. Examiner points to Fig. 2B and 3B for the appearance of a first size and a first position before second size and a second position)
However, Mich as modified does not explicitly teach wherein the processor is further configured to display a status after receiving the media file transfer message and before 16PAR2110792USPX2022233JZCN-US displaying the cancel icon,
Kim teaches wherein the processor is further configured to display a status after receiving the media file transfer message and before 16PAR2110792USPX2022233JZCN-USdisplaying the cancel icon, (Fig. 1, Fig.3, ¶54 wherein the photographing apparatus may receive a signal from the user input unit 53 through the user interface 54. A user may select a menu displayed on the display unit 51 using the user input unit 53. Thus, the user may select a transfer method when transferring image data of the photographing apparatus to the external device 56 if the external device 56 includes a file having the same file name as the image data being transferred from the photographing apparatus. Examiner interprets the display of fig. 3 to be a status display after receiving a signal of selecting a transfer method and displaying fig.3 analogous to the media file transfer message)
 before 16PAR2110792USPX2022233JZCN-USdisplaying the cancel icon,(Fig. 6, ¶80 Once a destination part of the external device has been selected (operation S103), the image data starts to be transferred (operation 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize the teaching of photographing ang file transfer of Kim with the teaching of application program package of Mich as modified because Kim teaches a photographing apparatus and a file transfer method in the photographing apparatus in which, if an external device includes a file having the same file name as image data of the photographing apparatus, the image data of the photographing apparatus and the file of the external device that have the same file name are displayed when the image data is transferred to the external device, thereby improving convenience and efficiency in file transfer. (¶13)

Claim 15 is similar in scope to Claim 6; therefore, Claim 15 is rejected under the same rationale as Claim 6.

Claims 8 & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mich in view of Li in view of Ying, as applied to claims 4 & 13 above, and further in view of KANG et al. (U.S. Pub 2015/0033125) hereinafter Kang.

As per Claim 8, the rejection of claim 4 is hereby incorporated by reference; Mich as modified previously taught the on-top floating window, the second size, the user. Mich as modified does not explicitly teach wherein the processor is further configured to acquire position information of the user, and to adjust a position of the on-top floating window in the second size according to the position information, such that a distance between the on-top floating window and the user is minimized.
Kang teaches wherein the processor is further configured to acquire position information of the user, and to adjust a position of the on-top floating window in the second size according to the position information, such that a distance between the on-top floating window and the user is minimized. (Fig. 7D, ¶4, ¶49, ¶128 wherien the controller 100 may measure a distance between the user input position information in the first window and the position of the second window through the pop-up window position adjustment module 102. When the distance becomes a threshold value (e.g., 3 cm, 2 cm, 1 cm, or less), the pop-up window position adjustment module 102 may automatically adjust the second window under control of the controller 100. The pop-up window position adjustment module 102 may automatically adjust a positioning of the second window wherien When the input means 743 for the user input is directed to the second window 746, the controller 100 may move the second window through the grid by the grid movement method of the pop-up window position adjustment module 102)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize  the teaching operating window of electronic device with touch screen of Kang with the teaching of application program package of Mich as modified because Kang teaches provide a method and an apparatus for operating a pop-up window of a portable terminal capable of adjusting a position of the pop-up window according to user's multitasking from a manual operation to an automatic operation when operating the pop-up window of the portable terminal. (¶6)



Related Art
Related Art not relied upon Chaudhri et al. (U.S. Pub 2007/0083825) for teaching a translucent progress window/floating window for showing the progress of copying a file can be faded out and destroyed after the copy process ends as in Fig. 11. MENG et al. (U.S. Pub 2021/0397309) for teaching displaying a multi-task floating window in front of a user interface of the terminal and displaying a task floating window set in response to receiving a trigger signal corresponding to the multi-task floating window. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGIE BADAWI whose telephone number is (571)270-7590. The examiner can normally be reached Monday thru Wednesday 9:00am - 5:00pm EST with Thursdays and Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGIE BADAWI/            Primary Examiner, Art Unit 2179